Name: Commission Regulation (EEC) No 2449/89 of 9 August 1989 on the supply of whole milk powder as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce;  economic conditions
 Date Published: nan

 No L 233/8 Official Journal of the European Communities 10. 8 . 89 COMMISSION REGULATION (EEC) No 2449/89 of 9 August 1989 on the supply of whole milk powder as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementating rules for Regula ­ tion (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to the UNRWA, 164 tonnes of whole milk powder to be supplied ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p . 1 . (2) OJ No L 172, 21 . 6. 1989, p. 1 . 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 10 . 8 . 89 Official Journal of the European Communities No L 233/9 ANNEX LOT A 1 . Operation No ('): 315/89  Commission Decision of 19. 4. 1989 2. Programme : 1989 3 . Recipient (*) ( ,J) : UNRWA Headquarters, Vienna International Centre, PO Box 700, A-1400 Vienna (telex 135310 UNRWA A) 4. Representative of the recipient (3) f) : UNRWA, Field Supply and Transport Officer, SAR, PO Box 4313, Damascus  SAR 5. Place or country of destination : Syria 6 . Product to be mobilized : whole milk powder 7 . Characteristics and quality of the goods : (2) (*) 8 . Total quantity : 55 tonnes 9. Number of lots : one 10 . Packaging and marking (l0) : 1 kg in 20-foot containers ; OJ No C 216, 14. 8 . 1987, pp. 4 and 5 (under I.1.B.4 and I.l.B.4.1 ) Supplementary markings on the packaging : 'ACTION No 315/89 / WHOLE MILK POWDER / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / LATTAKIA / date of production : ' ' and OJ No C 216 of 14. 8 . 1987, p. 6 (under I.1.B.5) 1 1 . Method of mobilization : Community market The manufacture of the whole milk powder must be carried out after the award of the tender 12. Stage of supply (") : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Lattakia 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making die goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 . 10. 1989 18 . Deadline for the supply : 15. 12. 1989 19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4): 28. 8 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 11 . 9 . 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment : 1 to 15. 11 . 1989 (c) deadline for the supply : 30. 12. 1989 22. Amount of the tendering security : 20 ECU per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Brussels, telex 22037 AGREC B 25. Refund payable on request by the successful tenderer (*): Refund applicable on 16. 6. 1989 fixed by Commission Regulation (EEC) No 1706/89 OJ No L 166 of 16. 6. 1989, p. 36) No L 233/10 Official Journal of the European Communities 10. 8 . 89 LOT B 1 . Operation No ('): 316/89 -  Commission Decision of 19. 4. 1989 2. Programme : 1989 3. Recipient OO') : UNRWA Headquarters, Vienna International Centre, PO Box 700, A-1400 Vienna (telex 135310 UNRWA A) 4. Representative of the recipient (3) Q : UNRWA, Field Supply and Transport Officer, Jordan, PO Box 484, Amman, Jordan 5. Place or country of destination : Jordan 6. Product to be mobilized : whole milk powder 1 7. Characteristics and quality of the goods : (2) (8) 8 . Total quantity : 58 tonnes 9. Number of lots : one 10. Packaging and marking (10)(12) : 1 kg ; in 20-foot containers ; OJ No C 216, 14. 8 . 1987, pp. 4 and 5 (under I.1.B.4 and I.l.B.4.1 ) Supplementary markings on the packaging : 'ACTION No 316/89 / WHOLE MILK POWDER / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / AQABA / date of production : ... / date of expiry : . . .' and OJ No C 216, 14. 8 . 1987, p. 6 (under I.1.B.5) 1 1 . Method of mobilization : Community market The manufacture of the whole milk powder must be carried out after the award of the tender 12. Stage of supply ("): free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Aqaba 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31. 10. 1989 18 . Deadline for the supply : 15 . 12. 1989 19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4): 28. 8 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 1 1 . 9. 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15. 11 . 1 989 (c) deadline for the supply : 30. 12. 1989 22. Amount of the tendering security : 20 ECU per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Brussels ; telex 22037 AGREC B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 16. 6. 1989 fixed by Commission Regulation (EEC) No 1706/89 (OJ No L 166, 16 . 6. 1989, p. 36) 10 . 8 . 89 Official Journal of the European Communities No L 233/13 (*) Consignment to be stowed in 20 foot containers containing not more than 17 metrich tonnes each net ; nor more than 30 containers are to be shipped on any vessel . ( I0) The 1 000 gram sachets for milk powder described in OJ No C 216, 14. 8 . 1987, p. 4 and 5 (under I.1.B.4 and I.l.B.4.1 ), must be made of white polyethylene film. (") The contracted shipping terms shall be considered to be ex quai port of destination's container yard. UNRWA shall be granted 20 days (Saturdays, Sundays and official public and religious holidays included) free of container detention charges at the port of discharge taken from the day/time of the relevant customs etc. clearance having been effected. Bonafide detention charges levied in respect of container detention(s) in excess of the said 20 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees. ( t2) The expiry date appearing on the packages must be 12 months after the date of manufacture . (I3) The supplier is to detail the chief, supply division, UNRWA, Vienna, by telex No 135310 UNRWA A, or by FAX 0222-2307529 the name of the carrying vessel, names and addresses of shipping agent and insu ­ rance agent at port of discharge. No L 233/12 Official Journal of the European Communities 10. 8 . 89 Notes (') The operation number is to be quoted in all correspondence. (2) The whole milk powder with 26 % minimum fat content must be obtained by the spray method and must be manufactured not more than one month before the date of shipment. The quality must be extra grade and the milk powder must have the following characteristics : 26,0 % minimum 2,5 % maximum (a) fat content : (b) water content : (c) titratable acidity (in solids, / non-fat): ADMI  as ml of decinormal sodium hydroxide solu ­ tion :  as lactic acid : 3,0 % maximum 0,15 % maximum 150 mg/100 g maximum none (d) lactate content (in solids, / non-fat) (e) additives : (f) phosphatase test : (g) solubility index : (h) burnt : (i) micro-organism content : (k) coliform test : (1) buttermilk test : (m) whey test : (n) odour and flavour : (o) appearances : negative, i.e. not more than 4 Ã ¼g of phenol per g of reconstituted milk 0,5 ml maximum 15,0 mg maximum, i.e. at least disc B 50 000 per g maximum negative in 0,1 g negative negative clean coloured particles (3) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7. 9 . 1985, p. 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably : either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 36) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the represen ­ tative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 25 of this Annex. ( ®) Once the successful tenderer has been informed of the award of the contract, he shall immediately contact the beneficiary with a view to determining what documents are required for the consignment, and the details of period, rate and other circumstances concerning shipment. 0 The successful tenderer shall send a copy of the shipping documents to the following address : Delega ­ tion of the Commission to (country of destination), s/c service 'valise diplomatique', Berlaymont 1 / 123, 200 rue de la Loi, B- 1 049 Brussels. (8) Certificates and documents required for each shipment :  one original and two copies of insurance certificates  one original and two copies of health certificate  one original and two copies of inspection certificate regarding quality, quantity and packing  one certificate of non-contamination by radioactivity  one original and two copies of the certificate of origin. 10. 8 . 89 Official Journal of the European Communities No L 233/ 13 (') Consignment to be stowed in 20 foot containers containing not more than 17 metrich tonnes each net ; nor more than 30 containers are to be shipped on any vessel . (10) The 1 000 gram sachets for milk powder described in OJ No C 216, 14. 8 . 1987, p. 4 and 5 (under I.1.B.4 and I.l.B.4.1 ), must be made of white polyethylene film . (") The contracted shipping terms shall be considered to be ex quai port of destination's container yard. UNRWA shall be granted 20 days (Saturdays, Sundays and official public and religious holidays included) free of container detention charges at the port of discharge taken from the day/time of the relevant customs etc. clearance having been effected. Bonafide detention charges levied in respect of container detentions) in excess of the said 20 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees. ( ,2) The expiry date appearing on the packages must be 12 months after the date of manufacture. (,3) The supplier is to detail the chief, supply division, UNRWA, Vienna, by telex No 135310 UNRWA A, or by FAX 0222-2307529 the name of the carrying vessel, names and addresses of shipping agent and insu ­ rance agent at port of discharge; \